Citation Nr: 9927078	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  93-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with osteoarthritis of the spine, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1954, 
and from February 1957 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in December 
1996, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

The veteran's lumbosacral strain with osteoarthritis of the 
spine is productive of symptomatology that includes some 
limitation of motion, objective evidence of pain, 
osteoarthritic changes confirmed by X-ray studies, and slight 
disc space narrowing at L5 to S1.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for lumbosacral 
strain with osteoarthritis of the spine have been met; the 
criteria for an evaluation in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.71a, Code 5003, 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
lumbosacral strain was established in a May 1963 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The veteran's service connected disability was 
expanded to include mild osteoarthritis in a February 1994 
rating decision issued during the course of the current 
appeal.  However, the 10 percent evaluation was continued, 
and currently remains in effect.  

The veteran's disability is evaluated under the rating code 
for lumbosacral strain.  Severe lumbosacral strain is 
evaluated as 40 percent disabling, and is characterized by 
symptomatology such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of these symptoms 
with abnormal mobility on forward motion.  Symptomatology 
including muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in a standing position is 
evaluated as 20 percent disabling.  Characteristic pain on 
motion merits continuation of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Code 5295.  

The veteran's disability also includes osteoarthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the findings of a VA 
examination of the spine conducted in December 1992.  The 
veteran was noted to have a history of an injury to his back 
while carrying some heavy equipment during active service.  
His subjective complaints include occasional back pain, which 
had been present for the past 15 years, but had gradually 
become worse.  It was aggravated by prolonged standing, 
twisting, and turning.  The character of the pain was that it 
was low back pain on either the left side or right side, and 
that it would occasionally radiate into the left leg as far 
down as the knee.  He said that when his pain occurred, he 
would stay in bed.  He had not experienced an episode of pain 
during the previous six months, and did not have any pain on 
the day of the examination.  On examination, the veteran's 
gait was normal.  The scapula and iliac crest were equal, and 
no scoliosis was noted.  Mild lumbar lordosis was indicated.  
Straight leg raising was negative.  The reflexes revealed two 
plus knee jerk and one Achilles tendon jerk on both sides.  
Sensation was positive to light touch and pin prick.  The 
spine was nontender, and there were no fixed deformities.  
The musculature of the back revealed no spasm, and the 
muscles were nontender.  The range of motion was flexion to 
90 degrees, extension to 15 degrees, left and right lateral 
flexion to 15 degrees, and left and right rotation to 20 
degrees.  Motor strength was 5/5.  

At a hearing conducted before a hearing officer at the RO in 
July 1993, the veteran testified that his pain was continuous 
and that he had to watch every move he made, but it would 
still flare up and become worse.  He noted that his pain 
would sometimes leave him bedridden for up to five days at a 
time.  The pain could be caused by most any motion, but 
especially a bending or twisting action.  The veteran noted 
that he took pain medication, and that he received injections 
for the pain and to prevent spasms.  It had been recommended 
that he try a back brace, but he had refused to do so out of 
fear that it might cause him to become too reliant on it.  He 
had worn a special shoe at the recommendation of his army 
doctor for a period of time.  See Transcript. 

The veteran underwent an additional VA examination of the 
spine in November 1993.  He had a history of chronic back 
pain that was present on an off and on basis, but worse with 
exertion, bending, and shoveling snow.  The pain was relieved 
by lying down and rest.  Sometimes the pain would radiate to 
the veteran's left thigh and knee.  He denied any weakness in 
the leg, and bladder or bowel incontinence.  He admitted to 
taking muscle relaxants and anti-inflammatory agents for 
relief of pain.  On examination, no obvious asymmetry of the 
spine or scoliosis was noted.  There was minimal tenderness 
felt on deep palpation of the lower lumbar spine.  Mild 
lumbar lordosis was noted.  The straight leg raising test was 
negative, and sensation was intact to both pinprick and 
touch.  Bilateral knee reflexes were present, as was the 
right ankle reflex.  The left ankle reflex could not be 
elicited.  No postural abnormalities were noted.  The 
veteran's gait was normal, and there was no fixed deformity 
of the back.  The musculature was intact, and no paraspinal 
tenderness was noted.  The range of motion was 90 degrees of 
flexion, 30 degrees of extension, and left and right lateral 
flexion to about 20 degrees.  No objective evidence of pain 
was noted on eliciting these motions.  There was no evidence 
of any neurological involvement.  The diagnosis was chronic 
low back pain, most likely secondary to osteoarthritis of the 
lumbar spine.  An X-ray study conducted at this time resulted 
in an impression of degenerative change in the spine, and the 
examiner was unable to exclude discogenic disease with disc 
space narrowing.  

Another VA examination of the spine was obtained in January 
1994.  The veteran had a history of chronic low back pain.  
His pain was confined to the lower back, with occasional 
radiation to above the knee level.  He was positive for 
bladder incontinence on occasion.  His exacerbations were 
relieved by lying down.  On examination, the veteran had 
forward flexion to within six inches of the floor, with an 
otherwise full range of motion of the spine.  There was 
tenderness on left rotation, and tenderness over the right 
lumbosacral paraspinous area.  The veteran was negative for 
spasms.  The veteran had 5/5 strength, decreased sensation of 
the left lateral leg area, and negative straight leg raising.  
X-ray studies were noted to show degenerative changes of the 
lower lumbar spine, mainly the L5 to S1 areas with additional 
slight disc space narrowing at L5 to S1.  The diagnoses were 
spine degenerative joint disease, degenerative disc disease, 
and right iliac wing lesion.  

VA treatment records dated January 1993, but which appear to 
actually date from January 1994 since they refer to tests 
conducted in November 1993, are contained in the claims 
folder.  These records note that X-ray studies had revealed a 
lesion of the right iliac area.  Additional records dated 
through April 1994 show treatment for this disability.  

The veteran was afforded a VA examination in February 1998.  
He gave a history of continued back pain since active 
service, as well as several back strains.  He had also been 
diagnosed with spinal stenosis, and was scheduled for a 
myelogram.  If this was positive, he was to receive epidural 
steroid injections.  The veteran reported that his back pain 
was worse with extension.  It was constant, and would 
occasionally wake him in the night.  He had pain that 
radiated down the bilateral legs, worse on the left.  He 
denied bowel or bladder incontinence.  His pain was improved 
with medication and stretching, but became worse with 
standing for prolonged periods of time.  He reported that he 
had used a walker on several occasions when the back pain was 
severe.  When he flexed forward to use the walker, this 
relieved the back pain, and the examiner added that this was 
consistent with spinal stenosis.  He had never used a lumbar 
support or a TENS unit.  He reported that he was unable to do 
any prolonged standing, lifting, or twisting.  He had retired 
five years ago due to the severity of his back pain.  On 
examination, there was 5/5 strength throughout.  The veteran 
had negative straight leg raising bilaterally.  The 
lumbosacral spine had flexion to 70 degrees, and extension to 
30 degrees.  He had positive back Phalen's with pain 
radiating down the left leg with extension.  There was 
painful range of motion on extension.  The veteran also had 
mild myofascial pain in the paraspinous muscles of the 
lumbosacral spine region.  There was no fixed deformity.  The 
veteran had some mild scapular gliding due to muscular 
weakness of the back.  There were no notable neurological 
abnormalities associated with his back pain.  The history of 
the right iliac wing bone lesion was noted to have been shown 
on November 1997 X-ray studies.  The diagnoses were 
clinically supported mild to moderate spinal stenosis, right 
iliac cystic lesion, and myofascial muscular pain in the 
lumbosacral spine region.  The examiner stated that the 
lumbar back strains from service were not related to the 
presumed mild spinal stenosis, although the strains did place 
him at risk of future lumbar back strains.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to an 
increased evaluation for the veteran's back disability is 
merited.  The evidence is negative for postural abnormalities 
such as listing of the spine, appropriate neurological 
findings, or muscle spasm.  The veteran's gait is normal, and 
there is no indication of any abnormal mobility on forced 
motion.  However, X-ray studies have demonstrated 
osteoarthritic changes, as well as slight disc space 
narrowing at L5 to S1.  Furthermore, there was objective 
evidence of pain demonstrated on several of the examinations.  
Therefore, when taken as a whole the Board finds that the 
veteran's symptomatology more nearly resembles that required 
for a 20 percent evaluation under the rating code for 
lumbosacral strain instead of the 10 percent evaluation 
currently in effect.  38 C.F.R. §§ 4.7, 4.40, 4.71a, Code 
5295.  The Board has considered entitlement to a 40 percent 
evaluation under this rating code, but this is not merited in 
the absence of the symptomatology noted above.  

The Board has also considered entitlement to an evaluation in 
excess of 20 percent under the rating codes for arthritis and 
limitation of motion of the spine, but this is not 
demonstrated by the evidence.  The veteran has retained at 
least 90 degrees of flexion and 15 degrees of extension on 
each of the VA examinations conducted prior to February 1998.  
The range of motion at that time was 70 degrees of flexion 
and 30 degrees of extension.  This does not constitute the 
severe limitation of motion required for a 40 percent 
evaluation under this rating code.  The veteran was noted to 
have some pain on motion on all examinations, and muscular 
weakness was noted in February 1998.  However, part of this 
pain is attributed to the veteran's nonservice connected 
spinal stenosis, which the February 1998 examiner stated was 
unrelated to his service connected lumbar strains.  Even if 
this pain was to be considered, the pain and weakness that 
has been objectively demonstrated has not been shown to 
produce symptomatology that equates to severe limitation of 
motion for the back.  Therefore, entitlement to a 40 percent 
evaluation is not warranted.  







ORDER

Entitlement to a 20 percent evaluation for lumbosacral strain 
with osteoarthritis of the spine is granted. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

